Rosen beeRy, J.
(dissenting). It is conceded that the appellant is entitled to the privilege claimed and that no question as to the jurisdiction of the- court was involved. Therefore I am of the opinion that the order appealed from should be reversed. There is no inconsistency in asking in one motion for relief upon two grounds, the jurisdiction of the court being admitted. While the motion is not in the alternative in form, it is so in effect. If the claim of privilege be sustained the merits are not reached and cannot be considered. If the claim of privilege be denied, then the court proceeds to the consideration of the merits. If this motion is inconsistent, then any motion in which more' than one form of relief is asked and which is based upon different grounds is inconsistent. Upon what principle of law or justice should a party who is permitted by the Code to set out in his complaint or in his answer as many causes of action or as many defenses as he may have be held to waive a substantial right if by motion he asks for relief upon more than one ground? No element of waiver is present. No one has been misled, changed his position, or has been prejudiced in any other way. The appellant had a valid right in the law; he did not intend to waive it; on the contrary he asserted it. In my opinion mere rules of procedure should not be extended and applied so as to deprive a litigant of a substantive legal right. Such an application of rules of pro*177cedure is not only bigbly technical, but is likely; as in this case, to result, in injustice being done.
I am authorized to state that Mr. Justice Siebeoker concurs in this opinion.